Citation Nr: 1112969	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to an increased disability rating for service-connected acquired psychiatric disability, to include bipolar disorder and major depressive disorder, in excess of 30 percent from October 29, 2007, and in excess of 50 percent from July 16, 2009.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, had active service from August 1978 to December 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2008, the Veteran submitted the current claim for increased rating (in excess of 10 percent) for the service-connected psychiatric disability (originally major depressive disorder with panic attacks).  In the April 2008 rating decision on appeal, the San Diego RO granted a 30 percent rating for major depressive disorder, effective October 29, 2007, the date within the one year period prior to receipt of increased rating claim that a private treatment report shows that entitlement to a 30 percent rating arose.  The Veteran entered a notice of disagreement with the 30 percent disability rating assigned by the April 2008 rating decision.  An August 2009 Statement of the Case (SOC) reflects that during the appeal the San Diego RO granted a staged 50 percent rating for bipolar disorder (previously diagnosed as major depressive disorder) for the rating period beginning July 16, 2009, the date of a VA examination report, thus creating the staged rating on appeal.  

Although the RO granted a higher 50 percent rating for bipolar disorder for the rating period from July 16, 2009, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board determines that, notwithstanding the previous characterization of the issue by the RO, the representative, and the Veteran (characterizing the issue as earlier effective date for increased ratings), the rating issue currently on appeal is entitlement to a higher (staged) disability rating for service-connected psychiatric disorder - in excess of 30 percent from October 29, 2007, and in excess of 50 percent from July 16, 2009.  One aspect of the increased rating issue on appeal is whether the evidence shows worsening at any time within the one year period prior to receipt of the January 2008 increased rating claim to warrant a higher rating from the date the increase occurred.  Because the date that entitlement arose question is part of the increased rating issue on appeal, there remains no separate issue of effective date.  

In the February 2011 brief on appeal, the representative urges an "effective date" prior to July 16, 2009 for the 50 percent rating; however, the request was for a 50 percent rating only from the date of the increased rating claim (January 2, 2008).  Because the rating period on appeal encompasses the period prior to July 16, 2009, including consideration of the one year prior to receipt of the increased rating claim (received in January 2008), the contention is actually one for increased rating during an earlier period of rating claim rather for an actual earlier effective date.  There is no contention that the effective date for any increased rating in this case should be prior to January 2, 2007.  Likewise, the Veteran's request (on a November 2009 VA Form 9) to appeal the "effective date" of July 16, 2009 for the assignment of the 50 percent rating to the original "effective date" of October 7, 2007 reflects a contention for higher rating for earlier periods within the increased rating appeal period.  For these reasons, the issue currently on appeal is one for increased (staged) rating, rather than earlier effective date.  As part of the increased rating claim, the Board will consider the entire increased rating period, which includes up to one year prior to receipt of increased rating claim (January 2, 2008) to determine if entitlement to a higher rating occurred at any time during the rating period. 

The Veteran requested a Board personal hearing in November 2009.  Because the Veteran withdrew the hearing request in December 2009, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  



FINDINGS OF FACT

1.  For the rating period prior to July 15, 2009, the Veteran's acquired psychiatric disorder was characterized by sleep and appetite problems, feelings of hopelessness and helplessness, irritability, intermittent insomnia, avoidance of others, and anxiety attacks.

2.  The psychiatric symptoms did not worsen in severity during the one year period prior to receipt of increased rating claim on January 2, 2008.

3.  For the rating period prior to July 15, 2009, the Veteran's acquired psychiatric disorder was not characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships. 

4.  For the rating period from July 16, 2009, the Veteran's acquired psychiatric disorder has been characterized by frequent panic attacks, poor energy, poor concentration, disturbance of motivation and mood, fleeting suicidal thoughts, difficulty in establishing effective work and social relationships, social isolation, and flattened affect.


CONCLUSIONS OF LAW

1.  For the rating period prior to July 15, 2009, the criteria for an increased disability rating in excess of 30 percent for acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.3, 4.7, 4.130, DC 9432 (2010).

2.  For the rating period from July 16, 2009, the criteria for an increased disability rating in excess of 50 percent for acquired psychiatric disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9432 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran letters in September 2008 and February 2009 that informed of the requirements needed to establish an increased evaluation for acquired psychiatric disability.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected acquired psychiatric disorder.  VA provided the Veteran with examinations in March 2008 and July 2009.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  The conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected acquired psychiatric disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted for an acquired psychiatric disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9432.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9432.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Rating Acquired Psychiatric Disorder

After a review of all the evidence in this Veteran's case, the Board finds that, for the entire rating period from October 29, 2007 July 15, 2009, the Veteran's acquired psychiatric disorder was characterized by sleep and appetite problems, feelings of hopelessness and helplessness, irritability, intermittent insomnia, avoidance of others, and anxiety attacks that more nearly approximate the criteria for a 30 percent disability rating.  38 C.F.R. § 4.130. 

The Board finds that the psychiatric symptoms did not worsen in severity during the one year period prior to receipt of increased rating claim on January 2, 2008.  VA examination reports as early as 1997 show a history of suicidal thoughts, anxiety attacks twice per week, discomfort in crowds, and intermittent insomnia.  Private treatment records show that in 2005 the Veteran already had sleep and appetite problems, feelings of hopelessness and helplessness, irritability, loss of concentration,   depressed mood, and impaired judgment.  Because such symptoms had worsened prior to the one year period before receipt of claim for increase (received January 2, 2008), and did not worsen during the one year period prior to receipt of increased rating, a 30 percent disability rating prior to receipt of increased rating claim on January 2, 2008 is not possible.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (holding "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").  

The Board notes the RO granted a 30 percent rating from October 29, 2007, which includes a date prior to receipt of the claim for increased rating (on January 2, 2008), apparently finding that the increase in severity occurred (entitlement arose) to warrant a 30 percent disability rating as of October 29, 2007.  The Board will not disturb the RO's finding as to the date entitlement to the 30 percent rating arose; however, in light of the Board's finding that entitlement to a 30 percent rating had arisen earlier, even prior to the one year period prior to receipt of increased rating claim on January 2, 2008, the Board finds that there is no basis to grant the 30 percent rating prior to October 29, 2007.  Additionally, because the RO found that entitlement to a 30 percent rating arose on October 29, 2007, it necessarily also found that entitlement to the increased rating of 30 percent had not arisen earlier during the one year period prior to receipt of increased rating claim on January 2, 2008.  For these reasons, there is no factual or legal basis for assignment of the 30 percent rating prior to October 29, 2007.  

Rating Period Prior to July 15, 2009

The Veteran is in receipt of a 30 percent rating for service-connected acquired psychiatric disorder for the rating period prior from October 29, 2007 to 
July 15, 2009.  After a review of all the evidence, lay and medical, the Board finds that, for rating period from October 29, 2007 to July 15, 2009, the Veteran's acquired psychiatric disorder has been characterized by sleep and appetite problems, feelings of hopelessness and helplessness, irritability, intermittent insomnia, avoidance of others, and anxiety attacks, consistent with the criteria for a 30 percent disability rating under DC 9432.  The GAF scores have varied between 55 and 60, which as described above, indicate moderate acquired psychiatric disorder symptoms or moderate difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms have been relatively consistent and a 30 percent rating takes into account social and occupational impairment.  38 C.F.R. § 4.130. 

The evidence includes an October 2007 letter from the Veteran's primary care physician reporting symptoms of sleep and appetite problems, feelings of hopelessness and helplessness, irritability, loss of motivation, and anxiety attacks, characterized by fear, palpitations, and sweating.  

In a March 2008 VA psychiatric examination, the VA examiner reported symptoms of increased irritability, some hopelessness, concentration decline, insomnia, decreased motivation, and depressive episodes once per week.  The VA examiner reported the Veteran was oriented in all three spheres and showed no evidence of delusions or hallucinations.  The VA examiner also reported the Veteran's affect was appropriate, her mood was good, her judgment was appropriate, and she was clean and casually dressed.  The March 2008 Axis I diagnosis was major depressive disorder.  The VA examiner assigned a GAF score of 65.  

A December 2008 private psychiatric evaluation reported symptoms of frequent panic attacks and trouble sleeping.  The private examiner reported the Veteran had no motivation and avoided contact with people and public places.  The Veteran denied any suicidal or homicidal ideation.  The December 2008 Axis I diagnosis was major depressive disorder, recurrent, moderate.  The private examiner assigned a GAF of 55-60.

The Board finds that, for the rating period prior to July 15, 2009, the acquired psychiatric disorder has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, as required for a 50 percent disability rating under DC 9432.  38 C.F.R. § 4.130.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 50 percent rating criteria under DC 9432 for the period from October 29, 2007 to July 15, 2009.

The evidence in this case does not reveal circumstantial, circumlocutory, or stereotyped speech.  The March 2008 VA examination reported the Veteran' speech was spontaneous.  The December 2008 private evaluation reported that the Veteran's speech was normal and content was appropriate.  

For this period, the Veteran did not have difficulty understanding complex commands.  In the March 2008 VA examination, the VA examiner reported attention was intact.  The December 2008 private evaluation reported that the Veteran's thought process was organized and goal-oriented.  The record does not reflect that the Veteran has long or short-term memory impairment.  The March 2008 VA examination and December 2008 private evaluation reported the Veteran's memory to be intact.  

The Veteran does not have impaired judgment or impaired abstract thinking.  The March 2008 VA examination reported that the Veteran understood the outcome of her behavior.  The December 2008 private evaluation reported the Veteran's judgment to be intact.  

Even though the Veteran exhibits frequent panic and anxiety attacks, the Veteran's acquired psychiatric disorder symptoms, as a whole, are contemplated by the 
30 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  

Rating Period from July 16, 2009

The Veteran is in receipt of a 50 percent rating for service-connected acquired psychiatric disorder for the rating period from July 16, 2009.

After a review of all the evidence, lay and medical, the Board finds that, for the increased rating period from July 16, 2009, the Veteran's acquired psychiatric disorder has been characterized by frequent panic attacks, poor energy, poor concentration, disturbance of motivation and mood, fleeting suicidal thoughts, difficulty in establishing effective work and social relationships, social isolation, and flattened affect, consistent with the criteria for a 50 percent disability rating under DC 9432, but has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for a 70 percent disability rating under DC 9432.  38 C.F.R. § 4.130. 

The evidence includes a July 2009 VA psychological examination, where the Veteran reported a long history of major depression since age 17.  The Veteran reported having suicidal ideation, but the thoughts were fleeting without plan or intent.  The Veteran reported her symptoms were constant and affected her daily functioning which resulted in social isolation.  

During the interview in July 2009, the Veteran's orientation was within normal limits.  Appearance and behavior were appropriate.  The VA examiner reported that the Veteran's mood was depressed and affect was flat and depressed.  There was no evidence of hallucinations or delusions.  The VA examiner noted that obsessional rituals were absent and that the Veteran's thought process was appropriate and her judgment was not impaired.  

The VA examiner reported that the Veteran's current psychiatric impairment caused occupational and social impairment with reduced reliability and productivity.  The VA examiner also reported the Veteran suffered from disturbances of motivation and mood, had difficulty in establishing and maintaining effective work and social relationships, and suffered from frequent panic attacks.  The July 2009 Axis I diagnosis was bipolar disorder.  The VA examiner assigned a GAF score of 60.

On review of the evidence above, the Board finds that, for the rating period from July 16, 2009, the Veteran's acquired psychiatric disorder has been characterized by frequent panic attacks, poor energy, poor concentration, disturbance of motivation and mood, fleeting suicidal thoughts, difficulty in establishing effective work and social relationships, social isolation, and flattened affect.  The GAF score assigned was 60.  The Veteran's psychiatric symptoms have been relatively consistent and a 50 percent rating takes into account significant social and occupational impairment.  

In order to achieve the next-higher 70 percent rating, the evidence must demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The evidence in this case does not reveal suicidal ideation.  In the July 2009 VA examination, the Veteran reported that she had fleeting suicidal thoughts without plan or intent, but denied current thoughts of harm to herself or others.  

With regard to obsessional rituals, the July 2009 VA examiner reported that obsessional rituals were absent during the examination.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The July 2009 VA examiner reported that the Veteran was a reliable historian and reported the Veteran's thought processes were appropriate.  

The record does not reflect that the Veteran suffers from near-continuous panic or depression affecting the ability to function independently.  In the July 2009 VA examination, the VA examiner reported panic attacks, but that they only occur when the Veteran drives on the highway.  

The record also does not reflect the Veteran suffers from spatial disorientation, and her appearance and hygiene are normal.  In the July 2009 VA examination, the Veteran was dressed and well groomed.  The July 2009 VA examination also reported the Veteran was fully oriented in all spheres.  

The record demonstrates that the Veteran's acquired psychiatric disorder is characterized by frequent panic attacks, poor energy, poor concentration, disturbance of motivation and mood, fleeting suicidal thoughts, difficulty in establishing effective work and social relationships, social isolation, and flattened affect.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 70 percent rating criteria under DC 9432 for the period from July 16, 2009.  Even though the Veteran exhibits fleeting suicidal thoughts, the Veteran's acquired psychiatric disorder symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for acquired psychiatric disorder - in excess of 30 percent for the rating period from October 29, 2007 to July 15, 2009, and in excess of 50 percent for the period from July 16, 2009.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim for increase must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for acquired psychiatric disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, 
DC 9432, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder has manifested frequent panic attacks, poor energy, poor concentration, disturbance of motivation and mood, fleeting suicidal thoughts, difficulty in establishing effective work and social relationships, social isolation, and flattened affect.  These symptoms are part of the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for acquired psychiatric disorder, in excess of 30 percent for the period from October 29, 2007 to July 15, 2009, and in excess of 50 percent for the period from July 16, 2009, is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


